Exhibit 99.2A CHONGQING SYSWAY INFORMATION TECHNOLOGY CO., LTD CONDENSED BALANCE SHEETS AS OF JUNE 30, 2009 and DECEMBER 31, 2008 JUNE 30, 2009 DECEMBER 31, 2008 ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash & cash equivalents $ 44,098 $ 48,588 Accounts receivable, net 1,380,413 932,910 Retentions receivable 1,084,047 49,610 Advance to supplier 1,661 33,213 Other receivables 132,186 207,298 Inventory 83,858 267,789 Intangible assets 152,257 - Total current assets 2,878,520 1,539,408 RETENTIONS RECEIVABLE - 42,358 PROPERTY AND EQUIPMENT, net 37,265 39,282 TOTAL ASSETS $ 2,915,785 $ 1,621,048 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 991,463 $ 157,115 Tax payable 337,125 206,568 Accrued liabilities and other payables 25,499 17,885 Total current liabilities 1,354,087 381,568 CONTINGENCIES AND COMMITMENTS STOCKHOLDERS' EQUITY Paid in capital 1,360,497 1,208,240 Accumulated other comprehensive income 104,782 104,271 Retained earnings (accumulated deficit) 96,419 (73,031 ) Total stockholders' equity 1,561,698 1,239,480 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,915,785 $ 1,621,048 1 CHONGQING SYSWAY INFORMATION TECHNOLOGY CO., LTD CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2009 and 2008 (UNAUDITED) FOR SIX MONTHS ENDED JUNE 30, 2009 JUNE 30, 2008 (Unaudited) (Unaudited) Net sales $ 2,337,032 $ 1,637,231 Cost of goods sold (1,842,514 ) (1,231,682 ) Gross profit 494,518 405,549 Operating expenses Selling expenses (75,784 ) (61,465 ) General and administrative expenses (192,682 ) (194,381 ) Total operating expenses (268,466 ) (255,846 ) Income from operations 226,052 149,703 Non-operating income (expenses) Interest income 43 176 Interest expense 31 (995 ) Reversal of bad debt provision in prior years - 159,210 Subsidy income - 25,824 Other income - 1,558 Other expenses (192 ) (695 ) Total non-operating income (expenses) (118 ) 185,078 Incomebefore income tax expense 225,934 334,781 Income tax expense 56,483 83,696 Net income $ 169,451 $ 251,085 Other comprehensive item Foreign currency translation 511 50,990 Comprehensive Income $ 169,962 $ 302,075 2 CHONGQING SYSWAY INFORMATION TECHNOLOGY CO., LTD CONDENSED STATEMENTS OF CASH FLOW FOR THE SIX MONTHS ENDED JUNE 30, 2009 and 2008 (UNAUDITED) FOR SIX MONTHS ENDED JUNE 30, 2009 JUNE 30, 2008 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 169,451 $ 251,085 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 7,382 8,959 Change in allowance for doubtful accounts - (159,210 ) (Increase) decrease in current assets: Accounts receivable (447,082 ) 808,915 Retention receivable (991,927 ) 71,326 Advance to suppliers 31,561 (50,913 ) Other receivable 75,187 (2,967 ) Inventory 184,015 (83,051 ) Increase (decrease) in current liabilities: Accounts payable 834,189 (1,253,646 ) Accrued liabilities and other payable 7,606 (50,122 ) Tax payable 130,460 23,085 Net cash provided by (used in) operating activities 842 (436,539 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property & equipment (5,350 ) (11,890 ) Net cash used in investing activities (5,350 ) (11,890 ) CASH FLOWS FROM FINANCING ACTIVITIES: Short-term loan - (49,945 ) Advance from related parties - (77,922 ) Net cash used in financing activities - (127,867 ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & CASH EQUIVALENTS 18 21,712 NET DECREASE IN CASH & CASH EQUIVALENTS (4,490 ) (554,584 ) CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD 48,588 640,003 CASH & CASH EQUIVALENTS, END OF PERIOD $ 44,098 $ 85,419 3 CHONGQING SYSWAY INFORMATION TECHNOLOGY CO., LTD NOTES TO CONDENSED FINANCIAL STATEMENTS JUNE 30, 2009 (UNAUDITED) and DECEMBER 31, 2008 (AUDITED) 1.
